

EXHIBIT 10.3




ESCROW AGREEMENT




          THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as
of November 23, 2005 by and between XINHUA CHINA LTD, a Nevada corporation (the
“Company”); the Buyer(s) listed on the Securities Purchase Agreement, dated the
date hereof (also referred to as the “Investor(s)”), and Gottbetter & Partners,
LLP, as Escrow Agent hereunder (“Escrow Agent”).



BACKGROUND


          WHEREAS, the Company and the Investor(s) have entered into a
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
the date hereof, pursuant to which the Company proposes to sell secured
convertible debentures (the “Convertible Debentures”) which shall be convertible
into the Company’s Common Stock, par value $.00001 per share (the “Common
Stock”), for the Purchase Price, as that term is defined in the Securities
Purchase Agreement.  The Securities Purchase Agreement provides that the
Investor(s) shall deposit the purchase amount in a segregated escrow account to
be held by Escrow Agent in order to effectuate a disbursement to the Company at
a closing to be held as set forth in the Securities Purchase Agreement (the
“Closing”). 

          WHEREAS, the Company intends to sell Convertible Securities (the
“Offering”).

          WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the
funds deposited with it in accordance with the terms of this Agreement.

          WHEREAS, in order to establish the escrow of funds and to effect the
provisions of the Securities Purchase Agreement, the parties hereto have entered
into this Agreement.

          NOW THEREFORE, in consideration of the foregoing, it is hereby agreed
as follows:

          1.       Definitions.  The following terms shall have the following
meanings when used herein:

                    a.          “Escrow Funds” shall mean the funds deposited
with Escrow Agent pursuant to this Agreement.

                    b.          “Joint Written Direction” shall mean a written
direction executed by the Investor(s) and the Company directing Escrow Agent to
disburse all or a portion of the Escrow Funds or to take or refrain from taking
any action pursuant to this Agreement.

                    c.          “Escrow Period” shall begin with the
commencement of the Offering and shall terminate upon the earlier to occur of
the following dates:

                              (i)          The date upon which Escrow Agent
confirms that it has received in the Escrow Account all of the proceeds of the
sale of the Convertible Debentures;






--------------------------------------------------------------------------------





                              (ii)          The expiration of twenty (20) days
from the date of commencement of the Offering (unless extended by mutual written
agreement between the Company and the Investor(s) with a copy of such extension
to Escrow Agent); or

                              (iii)          The date upon which a determination
is made by the Company and the Investor(s) to terminate the Offering prior to
the sale of all the Convertible Debentures.

          During the Escrow Period, the Company and the Investor(s) are aware
that they are not entitled to any funds received into escrow and no amounts
deposited in the Escrow Account shall become the property of the Company or the
Investor(s) or any other entity, or be subject to the debts of the Company or
the Investor(s) or any other entity.

          2.       Appointment of and Acceptance by Escrow Agent.  The
Investor(s) and the Company hereby appoint Escrow Agent to serve as Escrow Agent
hereunder.  Escrow Agent hereby accepts such appointment and, upon receipt by
wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to
hold, invest and disburse the Escrow Funds in accordance with this Agreement.

                    a.          The Company hereby acknowledges that Escrow
Agent is general counsel to the Investor(s), the managing partner of the Escrow
Agent is a director of the Investor(s), and counsel to the Investor(s) in
connection with the transactions contemplated and referred herein.  The Company
agrees that in the event of any dispute arising in connection with this Escrow
Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, Escrow Agent shall be permitted to continue to
represent the Investor(s) and the Company will not seek to disqualify such
counsel. 

          3.        Creation of Escrow Funds.  On or prior to the date of the
commencement of the Offering, the parties shall establish an escrow account with
Escrow Agent, which escrow account shall be entitled as follows:  Xinhua China
Ltd/Highgate House Funds, Ltd. Escrow Account for the deposit of the Escrow
Funds.  The Investor(s) will instruct subscribers to wire funds to the account
of Escrow Agent as follows:



Bank:

   Citibank, N.A

Routing #:

   021000089

Account #:

   49061322

Name on Account:

   Gottbetter & Partners, LLP Trust Account

Name on Sub-Account:

   Xinhua China Ltd./ Highgate House Funds, Ltd.
   Escrow account



 

          4.        Deposits into the Escrow Account.  The Investor(s) agree(s)
that they shall promptly deliver funds for the payment of the Convertible
Debentures to Escrow Agent for deposit in the Escrow Account. 






2

--------------------------------------------------------------------------------





          5.       Disbursements from the Escrow Account.

                    a.          Escrow Agent will continue to hold such funds
until Highgate House Funds, Ltd. on behalf of the Investor(s) and Company
execute a Joint Written Direction directing Escrow Agent to disburse the Escrow
Funds pursuant to Joint Written Direction signed by the Company and the
Investor(s).  In disbursing such funds, Escrow Agent is authorized to rely upon
such Joint Written Direction from the Company and the Investor(s) and may accept
any signatory from the Company listed on the signature page to this Agreement
and any signature from the Investor(s) that Escrow Agent already has on file.

                    b.          In the event Escrow Agent does not receive the
amount of the Escrow Funds from the Investor(s), Escrow Agent shall notify the
Company and the Investor(s).  Upon receipt of payment instructions from the
Company, Escrow Agent shall refund to each subscriber without interest the
amount received from each Investor(s), without deduction, penalty, or expense to
the subscriber.  The purchase money returned to each subscriber shall be free
and clear of any and all claims of the Company, the Investor(s) or any of their
creditors.

                    c.          In the event Escrow Agent does receive the
amount of the Escrow Funds prior to expiration of the Escrow Period, in no event
will the Escrow Funds be released to the Company until such amount is received
by Escrow Agent in collected funds. For purposes of this Agreement, the term
“collected funds” shall mean all funds received by Escrow Agent which have
cleared normal banking channels and are in the form of cash.

          6.       Collection Procedure.  Escrow Agent is hereby authorized to
deposit the proceeds of each wire in the Escrow Account.

          7.       Suspension of Performance: Disbursement Into Court.  If at
any time, there shall exist any dispute between the Company and the Investor(s)
with respect to holding or disposition of any portion of the Escrow Funds or any
other obligations of Escrow Agent hereunder, or if at any time Escrow Agent is
unable to determine, to Escrow Agent’s sole satisfaction, the proper disposition
of any portion of the Escrow Funds or Escrow Agent’s proper actions with respect
to its obligations hereunder, or if the parties have not within thirty (30) days
of the furnishing by Escrow Agent of a notice of resignation pursuant to Section
9 hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent
may, in its sole discretion, take either or both of the following actions:

                    a.          suspend the performance of any of its
obligations (including without limitation any disbursement obligations) under
this Escrow Agreement until such dispute or uncertainty shall be resolved to the
sole satisfaction of Escrow Agent or until a successor Escrow Agent shall be
appointed (as the case may be); provided however, Escrow Agent shall continue to
invest the Escrow Funds in accordance with Section 8 hereof; and/or

                    b.          petition (by means of an interpleader action or
any other appropriate method) any court of competent jurisdiction in any venue
convenient to Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all funds
held by it in the Escrow Funds, after deduction and payment to Escrow Agent of
all fees




3

--------------------------------------------------------------------------------





and expenses (including court costs and attorneys’ fees) payable to, incurred
by, or expected to be incurred by Escrow Agent in connection with performance of
its duties and the exercise of its rights hereunder.

                    c.          Escrow Agent shall have no liability to the
Company, the Investor(s), or any person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Funds or any
delay in with respect to any other action required or requested of Escrow Agent.

          8.       Investment of Escrow Funds.  Escrow Agent shall deposit the
Escrow Funds in a non-interest bearing account.

          If Escrow Agent has not received a Joint Written Direction at any time
that an investment decision must be made, Escrow Agent shall maintain the Escrow
Funds, or such portion thereof, as to which no Joint Written Direction has been
received, in a non-interest bearing account. 

          9.       Resignation and Removal of Escrow Agent.  Escrow Agent may
resign from the performance of its duties hereunder at any time by giving thirty
(30) days’ prior written notice to the parties or may be removed, with or
without cause, by the parties, acting jointly, by furnishing a Joint Written
Direction to Escrow Agent, at any time by the giving of ten (10) days’ prior
written notice to Escrow Agent as provided herein below.  Upon any such notice
of resignation or removal, the representatives of the Investor(s) and the
Company identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall
appoint a successor Escrow Agent hereunder, which shall be a commercial bank,
trust company or other financial institution with a combined capital and surplus
in excess of $10,000,000.00.  Upon the acceptance in writing of any appointment
of Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Escrow Agent, and the retiring Escrow
Agent shall be discharged from its duties and obligations under this Escrow
Agreement, but shall not be discharged from any liability for actions taken as
Escrow Agent hereunder prior to such succession.  After any retiring Escrow
Agent’s resignation or removal, the provisions of this Escrow Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Escrow Agent under this Escrow Agreement.  The retiring Escrow Agent
shall transmit all records pertaining to the Escrow Funds and shall pay all
funds held by it in the Escrow Funds to the successor Escrow Agent, after making
copies of such records as the retiring Escrow Agent deems advisable and after
deduction and payment to the retiring Escrow Agent of all fees and expenses
(including court costs and attorneys’ fees) payable to, incurred by, or expected
to be incurred by the retiring Escrow Agent in connection with the performance
of its duties and the exercise of its rights hereunder.

          10.     Liability of Escrow Agent.

                    a.          Escrow Agent shall have no liability or
obligation with respect to the Escrow Funds except for Escrow Agent’s willful
misconduct or gross negligence.  Escrow




4

--------------------------------------------------------------------------------





Agent’s sole responsibility shall be for the safekeeping, investment, and
disbursement of the Escrow Funds in accordance with the terms of this
Agreement.  Escrow Agent shall have no implied duties or obligations and shall
not be charged with knowledge or notice or any fact or circumstance not
specifically set forth herein.  Escrow Agent may rely upon any instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained herein, which Escrow Agent shall
in good faith believe to be genuine, to have been signed or presented by the
person or parties purporting to sign the same and conform to the provisions of
this Agreement.  In no event shall Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages.  Escrow Agent shall
not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Agreement or the Purchase Agreement, or to appear in, prosecute
or defend any such legal action or proceeding.  Escrow Agent may consult legal
counsel selected by it in any event of any dispute or question as to
construction of any of the provisions hereof or of any other agreement or its
duties hereunder, or relating to any dispute involving any party hereto, and
shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instructions of such
counsel.  The Company and the Investor(s) jointly and severally shall promptly
pay, upon demand, the reasonable fees and expenses of any such counsel.

                    b.          Escrow Agent is hereby authorized, in its sole
discretion, to comply with orders issued or process entered by any court with
respect to the Escrow Funds, without determination by Escrow Agent of such
court’s jurisdiction in the matter.  If any portion of the Escrow Funds is at
any time attached, garnished or levied upon under any court order, or in case
the payment, assignment, transfer, conveyance or delivery of any such property
shall be stayed or enjoined by any court order, or in any case any order
judgment or decree shall be made or entered by any court affecting such property
or any part thereof, then and in any such event, Escrow Agent is authorized, in
its sole discretion, to rely upon and comply with any such order, writ judgment
or decree which it is advised by legal counsel selected by it,  binding upon it,
without the need for appeal or other action; and if Escrow Agent complies with
any such order, writ, judgment or decree, it shall not be liable to any of the
parties hereto or to any other person or entity by reason of such compliance
even though such order, writ judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.

          11.     Indemnification of Escrow Agent.  From and at all times after
the date of this Agreement, the parties jointly and severally, shall, to the
fullest extent permitted by law and to the extent provided herein, indemnify and
hold harmless Escrow Agent and each director, officer, employee, attorney, agent
and affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against
any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorney’s fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action, or proceeding
(including any inquiry or investigation) by any person, including without
limitation the parties to this Agreement, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any person under any
statute or regulation, including, but not limited to, any federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance




5

--------------------------------------------------------------------------------





of this Agreement or any transaction contemplated herein, whether or not any
such Indemnified Party is a party to any such action or proceeding, suit or the
target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for liability
finally determined by a court of competent jurisdiction, subject to no further
appeal, to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.  If any such action or claim shall be brought or asserted
against any Indemnified Party, such Indemnified Party shall promptly notify the
Company and the Investor(s) hereunder in writing, and the Investor(s) and the
Company shall assume the defense thereof, including the employment of counsel
and the payment of all expenses.  Such Indemnified Party shall, in its sole
discretion, have the right to employ separate counsel (who may be selected by
such Indemnified Party in its sole discretion) in any such action and to
participate and to participate in the defense thereof, and the fees and expenses
of such counsel shall be paid by such Indemnified Party, except that the
Investor(s) and/or the Company shall be required to pay such fees and expense if
(a) the Investor(s) or the Company agree to pay such fees and expenses, or (b)
the Investor(s) and/or the Company shall fail to assume the defense of such
action or proceeding or shall fail, in the sole discretion of such Indemnified
Party, to employ counsel reasonably satisfactory to the Indemnified Party in any
such action or proceeding, (c) the Investor(s) and the Company are  the
plaintiff in any such action or proceeding or (d) the named or potential parties
to any such action or proceeding (including any potentially impleaded parties)
include both the Indemnified Party, the Company and/or the Investor(s) and the
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to the Company or the Investor(s).  The Investor(s) and the
Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing.  All such fees and
expenses payable by the Company and/or the Investor(s) pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim.  The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of Escrow Agent shall be independent of any obligation of
Escrow Agent.

          The parties agree that neither payment by the Company or the
Investor(s) of any claim by Escrow Agent for indemnification hereunder shall
impair, limit, modify, or affect, as between the Investor(s) and the Company,
the respective rights and obligations of Investor(s), on the one hand, and the
Company, on the other hand.

          12.     Expenses of Escrow Agent.  Except as set forth in Section 11
the Company shall reimburse Escrow Agent for all of its reasonable out-of-pocket
expenses, including attorneys’ fees, travel expenses, telephone and facsimile
transmission costs, postage (including express mail and overnight delivery
charges), copying charges and the like.  All of the compensation and
reimbursement obligations set forth in this Section shall be payable by the
Company, upon demand by Escrow Agent.  The obligations of the Company under this
Section shall survive any termination of this Agreement and the resignation or
removal of Escrow Agent.








6

--------------------------------------------------------------------------------





          13.      Warranties.

                    a.          The Investor(s) makes the following
representations and warranties to Escrow Agent:

                              (i)          The Investor(s) has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

                              (ii)          This Agreement has been duly
approved by all necessary action of the Investor(s), including any necessary
approval of the limited partner of the Investor(s) or necessary corporate
approval, as applicable, has been executed by duly authorized officers of the
Investor(s), enforceable in accordance with its terms.

                              (iii)          The execution, delivery, and
performance of the Investor(s) of this Agreement will not violate, conflict
with, or cause a default under any agreement of limited partnership of
Investor(s) or the articles of incorporation or bylaws of the Investor(s) (as
applicable), any applicable law or regulation, any court order or administrative
ruling or degree to which the Investor(s) is a party or any of its property is
subject, or any agreement, contract, indenture, or other binding arrangement.

                              (iv)          Adam S. Gottbetter has been duly
appointed to act as the representative of the Investor(s) hereunder and has full
power and authority to execute, deliver, and perform this Escrow Agreement, to
execute and deliver any Joint Written Direction, to amend, modify, or waive any
provision of this Agreement, and to take any and all other actions as the
Investor(s)’s representative under this Agreement, all without further consent
or direction form, or notice to, the Investor(s) or any other party.

                              (v)          No party other than the parties
hereto and the Investor(s) has/have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof.  No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                              (vi)          All of the representations and
warranties of the Investor(s) contained herein are true and complete as of the
date hereof and will be true and complete at the time of any disbursement from
the Escrow Funds.

                    b.          The Company makes the following representations
and warranties to Escrow Agent:

                              (i)          The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada  and has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.






7

--------------------------------------------------------------------------------





                              (ii)          This Agreement has been duly
approved by all necessary corporate action of the Company, including any
necessary shareholder approval, has been executed by duly authorized officers of
the Company, enforceable in accordance with its terms.

                              (iii)          The execution, delivery, and
performance by the Company of this Agreement is in accordance with the
Securities Purchase Agreement and will not violate, conflict with, or cause a
default under the certificate of incorporation or bylaws of the Company, any
applicable law or regulation, any court order or administrative ruling or decree
to which the Company is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement, including without
limitation to the Securities Purchase Agreement, to which the Company is a
party.

                              (iv)          Henry Jung has been duly appointed
to act as the representative of the Company hereunder and has full power and
authority to execute, deliver, and perform this Agreement, to execute and
deliver any Joint Written Direction, to amend, modify or waive any provision of
this Agreement and to take all other actions as the Company’s Representative
under this Agreement, all without further consent or direction from, or notice
to, the Company or any other party.

                              (v)          No party other than the parties
hereto and the Investor(s) have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof.  No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                              (vi)          All of the representations and
warranties of the Company contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.

          14.      Consent to Jurisdiction and Venue; Governing Law.  The
parties hereto acknowledge that the transactions contemplated by this Agreement
and the exhibits hereto bear a reasonable relation to the State of New York. 
The parties hereto agree that the internal laws of the State of New York shall
govern this Agreement and the exhibits hereto, including, but not limited to,
all issues related to usury.  Any action to enforce the terms of this Agreement
or any of its exhibits shall be brought exclusively in the state and/or federal
courts situated in the County and State of New York.  Service of process in any
action by any of the parties to enforce the terms of this Agreement may be made
by serving a copy of the summons and complaint, in addition to any other
relevant documents, by commercial overnight courier to the Company at its
principal address set forth in this Agreement.

          15.      Notice.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been validly served, given or
delivered five (5) days after deposit in the United States mails, by certified
mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day delivered to any overnight courier, or when transmitted
by facsimile transmission and upon confirmation of receipt and addressed to the
party to be notified as follows:






8

--------------------------------------------------------------------------------





If to Investor(s), to:

Highgate House Funds, Ltd.



488 Madison Avenue



New York, NY 10022



Attention:          Adam S. Gottbetter



                        Portfolio Manager



Telephone:        (212) 400-6990



Facsimile:         (212) 400-6901

  

  

If to Escrow Agent, to:

Gottbetter & Partners, LLP



488 Madison Avenue,



New York, NY 10022



Telephone:        (212) 400-6900



Facsimile:         (212) 400-6901

  

  

If to the Company, to:

Xinhua China Ltd



B-26F Oriental Kenzo, No. 48



Dongzhimenwai, Dongcheng District



Beijing, P.R. China  100027



Attention:          Henry Jung and Xianping Wang



Telephone:        86-10-84476951



Facsimile:         86-10-84477985

  

  

With a copy to:

Devlin Jensen, Barristers & Solicitors



P.O. Box 12077



555 W. Hastings St., Suite 2550



Vancouver, British Columbia



Canada  V6B 4N5



Attn:     Peter Jensen



Telephone:        (604) 684-2550



Facsimile:         (604) 684-0916



Or to such other address as each party may designate for itself by like notice.

          16.      Amendments or Waiver.  This Agreement may be changed, waived,
discharged or terminated only by a writing signed by the parties hereto.  No
delay or omission by any party in exercising any right with respect hereto shall
operate as waiver.  A waiver on any one occasion shall not be construed as a bar
to, or waiver of, any right or remedy on any future occasion.

          17.      Severability.  To the extent any provision of this Agreement
is prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.





9

--------------------------------------------------------------------------------





          18.       Entire Agreement.  This Agreement constitutes the entire
Agreement between the parties relating to the holding, investment, and
disbursement of the Escrow Funds and sets forth in their entirety the
obligations and duties of Escrow Agent with respect to the Escrow Funds.

          19.       Binding Effect.  All of the terms of this Agreement, as
amended from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the respective heirs, successors and assigns of the Investor(s),
the Company, or Escrow Agent.

          20.       Execution of Counterparts.  This Agreement and any Joint
Written Direction may be executed in counter parts, which when so executed shall
constitute one and same agreement or direction.

          21.       Termination.  Upon the first to occur of the disbursement of
all amounts in the Escrow Funds pursuant to Joint Written Directions or the
disbursement of all amounts in the Escrow Funds into court pursuant to Section 7
hereof, this Agreement shall terminate and Escrow Agent shall have no further
obligation or liability whatsoever with respect to this Agreement or the Escrow
Funds.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


















10

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF the parties have hereunto set their hands and seals
the day and year above set forth.



XINHUA CHINA LTD



  



By:       /s/ Henry Jung                                      



Name:  Henry Jung



Title:     Chief Financial Officer



  



  



HIGHGATE HOUSE FUNDS, LTD.







By:       /s/ Adam S. Gottbetter                         



Name:  Adam S. Gottbetter



Title:     Portfolio Manager



  



  



GOTTBETTER & PARNTERS, LLP



  



By:       /s/ Adam S. Gottbetter                         



Name:  Adam S. Gottbetter



Title:   Managing Partner



  



  



  



  




















11

--------------------------------------------------------------------------------